NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 13 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

AMY FIEDEROWICZ,                                No.    19-35567

                Plaintiff-Appellant,            D.C. No. 3:18-cv-01036-MO

 v.
                                                MEMORANDUM*
KILOLO KIJAKAZI, Acting Commissioner
of Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                           for the District of Oregon
                  Michael W. Mosman, District Judge, Presiding

                           Submitted October 12, 2021**
                             San Francisco, California


Before: THOMAS, Chief Judge; HAWKINS and McKEOWN, Circuit Judges.

      Amy Lorene Fiederowicz appeals the district court’s affirmance of the

Commissioner of Social Security’s denial of her application for disability

insurance benefits under Title II of the Social Security Act. We have jurisdiction

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g). We review de novo, and the

Commissioner's decision must be affirmed if supported by substantial evidence,

and if the Commissioner applied the correct legal standards. Attmore v. Colvin,

827 F.3d 872, 875 (9th Cir. 2016). If the evidence is “susceptible to more than one

rational interpretation,” we are required to affirm. Id. (quoting Molina v. Astrue,

674 F.3d 1104, 1111 (9th Cir. 2012), superseded by regulation on other grounds).

We affirm.

      The ALJ erred in failing to discuss the April 2013 opinion of Fiederowicz’s

treating physician Dr. Jacqueline Lustig, which addressed Fiederowicz’s condition

shortly after brain surgery during which she suffered a stroke. See Marsh v.

Colvin, 792 F.3d 1170, 1172–73 (9th Cir. 2015). Dr. Lustig’s opinion was

considered, however, in Fiederowicz’s prior unsuccessful claim for benefits, and

her current claim alleged a failure to improve sufficiently in subsequent months.

In the context of the current claim, the ALJ’s error is harmless because Dr.

Lustig’s assessment of Fiederowicz’s post-operative condition is “inconsequential

to the ultimate nondisability determination” and this court can confidently

conclude that no reasonable ALJ could have reached a different disability

determination based on the neglected opinion. Id. at 1173 (quoting Stout v.

                                          2                                    17-16254
Comm'r, Soc. Sec. Admin., 454 F.3d 1050, 1055–56 (9th Cir. 2006)).

      Substantial evidence supports the ALJ’s evaluation of the opinion of

examining clinical neuropsychologist Dr. Julia Wong-Ngan. The ALJ was not

required to include every facet of Dr. Wong-Ngan’s opinion in the residual

functional capacity (RFC) because the ALJ is “responsible for translating and

incorporating clinical findings into a succinct RFC.” See Rounds v. Comm'r, Soc.

Sec. Admin., 807 F.3d 996, 1006 (9th Cir. 2015) (citing Stubbs–Danielson v.

Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008)). Moreover, the ALJ discounted parts

of Dr. Wong-Ngan’s opinion for valid reasons, and the RFC was properly based on

Dr. Wong-Ngan’s clinical findings, as well as other opinions and evidence in the

record. Bayliss v. Barnhart, 427 F.3d 1211, 1216-17 (9th Cir. 2005).

      AFFIRMED.




                                        3                                     17-16254